IN THE
                         TENTH COURT OF APPEALS



                               No. 10-14-00343-CR

                         IN RE MARSHALL S. HICKS


                               Original Proceeding


                         MEMORANDUM OPINION


      Marshall Shane Hicks was convicted in 2010 of indecency with a child. His

original appeal of that conviction was transferred from this Court to the Thirteenth

Court of Appeals (Corpus Christi). That appeal was dismissed because the conviction

was based on a plea bargain and Hicks had no right to appeal.

      On October 30, 2014, Hicks filed a document entitled “Motion for Judgment to

Correct Clerical Mistake (Nunc Pro Tunc)” as an original proceeding requesting relief

directly from this Court. The purpose of a nunc pro tunc judgment is to provide a

method for trial courts to make a correction when there is a discrepancy between the
judgment as pronounced in court and the written judgment reflected in the record.

Blanton v. State, 369 S.W.3d 894, 897-898 (Tex. Crim. App. 2012).

        By this proceeding, Hicks has asked this Court to correct the opinion and

judgment by the Thirteenth Court of Appeals.         We have no jurisdiction over the

opinions or judgments of other courts of appeals.        See TEX. CONST. ART. V, § 6(a).

Accordingly, this proceeding is dismissed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 20, 2014
Do not publish
[OT06]




In re Hicks                                                                       Page 2